Broyles, C. J.
1. Under repeated rulings of the Supreme Court and of this court an assignment of error upon the charge of the court is not sufficient to raise any question for the consideration of the reviewing court when it fails to point out or specify the alleged error in the charge, and where the charge is not erroneous in the abstract. This ruling disposes of the special grounds of the motion for a new trial.
2. The verdict was authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke and Bloodworlh, JJ., concur.

Darsey & Darsey, for plaintiff in error.
F. M. Owen, solicilor-general, B. F. McKnight, contra.